NO. 12-03-00405-CR
        12-03-00406-CR
        12-03-00407-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
BRENT CROCKER,                                          §                 APPEAL FROM THE 241ST
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            

MEMORANDUM OPINION
PER CURIAM

            Brent Crocker (“Appellant”) challenges his convictions for possession of a controlled
substance (12-03-00405, 406-CR) and possession or transport of certain chemicals (12-03-00407-CR).


  In the two controlled substances cases, Appellant was sentenced to two years of imprisonment
and assessed a $5,000.00 fine and fifty years of imprisonment and a $5,000.00 fine, respectively. 
In the possession or transport of chemicals case, Appellant was sentenced to twenty years of
imprisonment and was assessed a $5,000.00 fine.  We affirm.
 
 
Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App.
1969), stating that he has diligently reviewed the appellate record and is of the opinion that the
record reflects no reversible error and that there is no error upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in this case.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), Appellant’s brief
presents a chronological summation of the procedural history of the case, and further states that
Appellant’s counsel is unable to raise any arguable issues for appeal.  We have likewise reviewed
the record for reversible error and have found none.
            As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s motion for
leave to withdraw is hereby granted and the trial court’s judgment is affirmed.
 
 
Opinion delivered July 30, 2004.
Panel consisted of Worthen, C.J., Griffith, J.
DeVasto, J., not participating.
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)